        Case 4:19-cv-03067-HSG Document 34 Filed 04/06/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     JASON CAI,                                               Case No. 4:19-cv-03067-HSG
12
                                              Petitioner, ORDER
13
                     v.
14

15   NEIL MCDOWELL,
16                                         Respondent.
17

18         GOOD CAUSE APPEARING, it is hereby ordered that respondent is granted an enlargement

19   of time, to and including June 7, 2021, to file a response. If petitioner wishes to file a traverse, he

20   shall do so within 30 days of his receipt of the response.

21

22                  4/6/2021
     Dated: ___________________________                         ________________________________
                                                                The Honorable Haywood S. Gilliam, Jr.
23                                                              United States District Judge

24

25

26

27

28
                                                          1
                                                                            Order (4:19-cv-03067-HSG)
